Russell, J.
1. In an indictment for burglary, embracing larceny from the house, the description of the stolen property as being “thirty-five pounds of middling meat, of the value of seven & 50/100 dollars, the property of said Len Porter,” was sufficient, and there was no error in overruling the demurrer, based on the ground that the description was not sufficiently definite.
2. The evidence introduced by the defendant did not render the defendant’s presence at the scene of the larceny impossible; and, in the absence of a request to that effect, the judge did not err in omitting to instruct the jury upon the' law of alibi.

Judgment affirmed. Pottle, J., not presiding.